COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Christus Health Gulf Coast (as an entity, d/b/a Christus St. Catherine
                          Hospital, and formerly d/b/a Christus St. Joseph Hospital) v. Linda G.
                          Carswell

Appellate case number:    01-11-00292-CV

Trial court case number: 2005-36179

Trial court:              165th District Court of Harris County

Date motion filed:        September 13, 2013

Party filing motion:      Appellant

       It is ordered that the motion for en banc reconsideration is    DENIED     GRANTED.


Judge’s signature: /s/ Evelyn v. Keyes
                         Acting Individually    Acting for the Court

En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Brown, and Huddle. Justices Bland, Brown, and Huddle dissenting from the denial of en
banc reconsideration.


Date: April 1, 2014